DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kochi et al. (US 2019/0010565), herein Kochi.

In regards to claim 1, Kochi teaches an austenitic heat resistant alloy comprising: in mass %, C: 0.03 to less than 0.25%, Si: 0.01 to 2.0%, Mn: not more than 2.0%, Cr: 10 to less than 30%, Ni: more than 25 to 45%, Al: more than 2.5 to less than 4.5%, Nb: 0.2 to 3.5%, N: not more than 0.025%, with the balance being Fe and impurities [Abstract, 0016].  The ranges of these elements overlap the claimed ranges.   Table 1 is provided below for an easier comparison of the elements and ranges.  The alloy further comprises: 0.0005-0.1 % Zr, 0.0005- 0.1 Ti, 0.01-6 W and 0.0005-0.1 Y [0016, 0056-0057, 0058-0059, 0062-0063, 0069-0071].  These ranges overlap the claimed ranges except for the N.  
Regarding the N range, the only deficiency of Kochi is that Kochi discloses the use of 0.025% N, while the present claims requires 0.03% N at a minimum.
        It is apparent, however, that the instantly claimed amount of 0.03 N and that taught by Kochi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
                In light of the case law cited above and given that there is only a “slight” difference between the amount of N disclosed by Kochi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

claim 1
Kochi
C
0.15-0.35
0.03-.25
Al
2.5-5
2.5-4.5
Ni
40-45
25-45
Cr
25-35
10 to less than 30
Nb
0.5-1.5
0.2-3.5
V

 
Y
0.01-0.25
0 .0005- 0.1
W
0.01-0.25
0.01 - 6
Ta

 
Ti
0.01-0.25
0.0005-0.1
Zr

0.0005-0.1
Hf

 
Mn
0.4-0.8
0.1-2
Si 
up to 0.9
0.01-2
N 
0.03 to 0.10
up to 0.025
Fe
bal
bal
impurities
present
present

Table 1: The claimed composition compared to the alloy of Kochi.

In regards to claim 2, Kochi further teaches an austenitic heat resistant alloy comprising: in mass %, C: 0.03 to less than 0.25%, Si: 0.01 to 2.0%, Mn: not more than 2.0%, Cr: 10 to less than 30%, Ni: more than 25 to 45%, Al: more than 2.5 to less than 
Regarding the N range, the only deficiency of Kochi is that Kochi discloses the use of 0.025% N, while the present claims requires 0.03% N at a minimum.
        It is apparent, however, that the instantly claimed amount of 0.03 N and that taught by Kochi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of N disclosed by Kochi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of N, it therefore would have been obvious to one of ordinary skill in the art that the amount of N disclosed in the present claims is but an obvious variant of the amounts disclosed in Kochi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

claim 2
Kochi
C
0.15-0.35
0.03-.25
Al
2.5-5
2.5-4.5
Ni
40-45
25-45
Cr
25-35
10 less than 30
Nb
0.5-1.5
0.2-3.5
V

 
Y
0.01-0.05
0 .0005- 0.1
W
0.05-0.25
0.01 - 6
Ta

 
Ti
0.04-0.15
0.0005-0.1
Zr

0.0005-0.1
Hf

 
Mn
0.4-0.8
0.1-2
Si 
up to 0.6
0.01-2
N 
0.03 to 0.10
up to 0.025
Fe
bal
bal
impurities
present
present

Table 2: The claimed composition compared to the alloy of Kochi.

In regards to claim 3, Kochi further teaches C is present, in mass %, at 0.03 to less than 0.25% [0034-0035].  This overlaps the claimed range.

In regards to claim 4, Kochi further teaches Al is present, in mass %, at more than 2.5 to less than 4.5% [0044-0045].  This overlaps the claimed range.

In regards to claim 5, Kochi further teaches Ni is present, in mass %, at 28 to less than 45% [0042-0043].  This overlaps the claimed range.

In regards to claim 6, Kochi further teaches Cr is present, in mass %, at 10 to less than 30% [0040-0041].  This overlaps the claimed range.

In regards to claim 7, Kochi further teaches Nb is present, in mass %, at 0.5 to less than 3% [0046-0047].  This overlaps the claimed range.

In regards to claim 8, Kochi further teaches Si is present, in mass %, at 0.03 to less than 1% [0036-0037].  This overlaps the claimed range.

In regards to claim 10, Kochi further teaches W is present, in mass %, at 0.01 to less than 5% [0058-0059].  This overlaps the claimed range.

In regards to claim 11, Kochi further teaches Ti is present, in mass %, at 0.0005 to less than 0.2% [0056-0057].  This overlaps the claimed range.

In regards to claim 12, Kochi further teaches Y is present, in mass %, at 0.0005 to less than 0.08% [0069-0071].  This overlaps the claimed range.

In regards to claim 13, Kochi further teaches N is present, in mass %, at N content is not more than 0.025% [0048-0049].  

It is apparent, however, that the instantly claimed amount of 0.03 % and that taught by Kochi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of nitrogen disclosed by Kochi and the amount disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the amount of nitrogen, it therefore would have been obvious to one of ordinary skill in the art that the amount of nitrogen disclosed in the present claims is but an obvious variant of the amounts disclosed in Kochi, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

In regards to claim 14, Kochi further teaches the alloy is an alloy pipe [0033, 0079].

Claims 1-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nishiyama et al. (US 6,623,869), herein Nishiyama.

 
In regards to claim 1, Nishiyama teaches a high Cr-high Ni- Fe alloy for pipes or tubes for use at high temperature with good corrosion resistance [Col 1 lines 11-57, Col 2 lines 45-53]. The alloy has a composition in mass % comprising: C: not more than 0.2%, Si: 0.01-4%, Mn: 0.5-2%, Cr: 10-35, Ni: 30-78%, Al: 0.005-4.5%, Co: 0.015-3%, N: 0.005-0.2% and the balance being Fe and impurities such as P and S [Col 2 lines 55-62]. The alloy further comprises W: 0.05 to 5%, Ti: 0.01-3%, Nb: 0.01-3%, 0.005-0.3 Y [Col 3 lines 21-28, 52-53]. These elements and their ranges overlap those of the claimed alloy.  Table 3 is provided below to compare the alloy compositions and ranges.

claim 1
Nishiyama
C
0.15-0.35
up to 0.2
Al
2.5-5
0.005-4.5
Ni
40-45
30-78
Cr
25-35
10-35
Nb
0.5-1.5
0.01-3
V

 
Y
0.01-0.25
0 .005- 0.2
W
0.01-0.25
0.05-5
Ta

 
Ti
0.01-0.25
0.01-3
Zr

 
Hf

 
Mn
0.4-0.8
0.5-2
Si 
up to 0.9
0.01-4
N 
0.03 to 0.10
0.005-0.2
Co
(Ni+Co:40-45)
0.015-3
Fe
bal
bal
impurities
present
present

Table 3: The claimed composition compared to the alloy of Nishiyama.


In regards to claim 2, Nishiyama teaches a high Cr-high Ni- Fe alloy for pipes or tubes for use at high temperature with good corrosion resistance [Col 1 lines 11-57, Col 2 lines 45-53]. The alloy has a composition in mass % comprising: C: not more than 0.2%, Si: 0.01-4%, Mn: 0.5-2%, Cr: 10-35, Ni: 30-78%, Al: 0.005-4.5%, Co: 0.015-3%, N: 0.005-0.2% and the balance being Fe and impurities such as P and S [Col 2 lines 55-62]. The alloy further comprises W: 0.05 to 5%, Ti: 0.01-3%, Nb: 0.01-3%, 0.005-0.3 Y [Col 3 lines 21-28, 52-53]. These elements and their ranges overlap those of the claimed alloy.  Table 4 is provided below to compare the alloy compositions and ranges.

claim 2
Nishiyama
C
0.15-0.35
up to 0.2
Al
2.5-5
0.005-4.5
Ni
40-45
30-78
Cr
25-35
10-35
Nb
0.5-1.5
0.01-3
V

 
Y
0.01-0.05
0 .005- 0.2
W
0.05-0.25
0.05-5
Ta

 
Ti
0.04-0.15
0.01-3
Zr

 
Hf

 
Mn
0.4-0.8
0.5-2
Si 
up to 0.6
0.01-4
N 
0.03 to 0.10
0.005-0.2
Co
(Ni+Co:40-45)
0.015-3
Fe
bal
bal
impurities
present
present


Table 4: The claimed composition compared to the alloy of Nishiyama.



In regards to claim 3, Nishiyama further teaches C is present, in mass %, up to 0.2% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 4, Nishiyama further teaches Al is present, in mass %, not less than 0.005 but less than 4.5% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 5, Nishiyama further teaches Ni is present, in mass %, up to 30-78% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 6, Nishiyama further teaches Cr is present, in mass %, 10-35% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 7, Nishiyama further teaches Nb is present, in mass %, 0.1-3% [Col 3 lines 21-28].  This overlaps the claimed range.

In regards to claim 8, Nishiyama further teaches Si is present, in mass %, 0.1-4% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 10, Nishiyama further teaches W is present, in mass %, 0.05-5% [Col 3 lines 21-28].  This overlaps the claimed range.

In regards to claim 11, Nishiyama further teaches Ti is present, in mass %, 0.01-3% [Col 3 lines 21-28].  This overlaps the claimed range.

In regards to claim 12, Nishiyama further teaches Y is present, in mass %, 0.005-0.3% [Col 3 lines 48-54].  This overlaps the claimed range.

In regards to claim 13, Nishiyama further teaches N is present, in mass %, 0.005-0.2% [Col 2 lines 55-62].  This overlaps the claimed range.

In regards to claim 14, Nishiyama further teaches pipes are formed from the alloy [Abstract, Col 24 lines 51-57].

Response to Arguments
The 112 rejections are withdrawn based upon the claim amendments.
Applicant's arguments filed 10/18/2021 the rejections based on Kochi have been fully considered but they are not persuasive.  Applicant primarily argues that Kochi does not teach the newly amended range of N.  However, the instantly claimed amount of 0.03% N and that taught by Kochi are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not .
Applicant’s arguments with respect to claims rejected under Flahaut in view of Kirchheiner have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ELIZABETH COLLISTER/Examiner, Art Unit 1784